DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/135,368 filed on December 28, 2020 in which claims 1-23 are presented for examination.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3-12, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponda et al. (US 2019/0206156) in view of  MacCallum et al. (US 2017/0233054).
	In regard to claim 1, Ponda et al. discloses  a lighter-than-air (LTA) vehicle health and lifetime estimation system comprising: 
 	a processor (304 in Fig. 3); and 
 	a memory (302 in Fig. 3) comprising program instructions executable by the processor to cause the processor to implement: 
 	an estimation service configured to determine a remaining lifetime output (see [0010] which discloses lifetime remaining output) , the estimation service comprising: 
 	
 	a gas and air estimator configured to estimate a gas amount ([0009] discloses gas amount) 
 	 
 	a simulator configured to simulate a terminal event based on the remaining lifetime output (see [0051`] wherein termination of the event takes place using simulation in [0050]).
 	Ponda et al. does not explicitly disclose air amount  remaining in a balloon, a thermal model configured to determine a gas temperature; a leak rate estimator configured to estimate a leak rate based on the gas amount, and a zero pressure estimator configured to determine the remaining lifetime output based on the leak rate.
 	MacCallum et al., in the same field of endeavor, discloses air amount remaining in the balloon ( [0255] discloses “amount of air needed”), a thermal model configured to determine a gas temperature (see at least [0168] wherein gas temperature is obtained); a leak rate estimator configured to estimate a leak rate based on the gas amount, and a zero pressure estimator configured to determine the remaining lifetime output based on the leak rate ([0054] discloses “this constant altitude change leads to the loss of lift gas over time as the heating of the lift envelope during the day cycle causes the lift gas to expand until the maximum float altitude is reached and the LTA gas is vented out of the opening in the ZPB 200”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ponda et al. with the addition of air amount remaining and leak gas rate of the lighter-than-air of the method of MacCallum et al. for the purpose of monitoring the components to thereby increase the performance of the system to achieve high altitude and actively control altitude over a meaningful range.

 	In regard to claims 2, the combination of Ponda et al. and MacCallum et al. discloses an air flow estimator configured to determine an air mass flow rate based on the air amount, wherein the zero pressure estimator is further configured to consider the air mass flow rate in determining the remaining lifetime output (see MacCallum et al. table 2 and [0270], [0272]).

 	In regard to claims 3-8, Ponda et al. discloses wherein the estimation service is configured to receive flight data, flight data history, characteristic of a vehicle based on flight data .wherein the, f flight data comprises modeled input parameter, and aggregated flight data from a flight data (see [0050])

 	In regard to claim 9, Ponda et al. discloses wherein the remaining lifetime output comprises a value (see [0049]).

 	In regard to claim 10, the combination of Ponda et al. and  MacCallum et al. discloses wherein the remaining lifetime output comprises a probabilistic output ([0217] discloses probabilistic calculations).

 	 In regard to claim 11, the combination of Ponda et al. and  MacCallum et al. discloses wherein the remaining lifetime output comprises a survival curve (see MacCallum et al. [0272]-[0275] wherein via simulation the remaining lifetime is determined).
12. The system of claim 1, wherein the thermal model determines the gas temperature based on one or more of sensor data, a plurality of simulations, an expected flight path, an ambient temperature, an ambient pressure, and local heat flux.

 	In regard to claim 12, the combination of Ponda et al. and  MacCallum et al. discloses wherein the thermal model determines the gas temperature based on one or more of sensor data, a plurality of simulations, an expected flight path, an ambient temperature, an ambient pressure, and local heat flux (see MacCallum et al. [0138] discloses temperature sensor for detecting the temperature inside and/or outside of the balloons or of the balloon materials and ambient temperature in MacCallum et al. [0137]).

 	In regard to claim 17, the combination of Ponda et al. and  MacCallum et al. discloses wherein the leak rate estimator is further configured to determine a hole size (MacCallum et al. [0155]).

 	In regard to claims 18, the combination of Ponda et al. and  MacCallum et al. does not specifically disclose wherein the leak rate estimator estimates the leak rate using an extended Kalman filter.
However, the examiner contends that while Ponda et al. and MacCallum et al. does not specifically the utilization of the extended Kalman filter to estimate the leak rate,  this is an obvious portion of calculations for one of ordinary skill in the art to allow accurate leak rate for the purpose of proper function of the lighter-than-air vehicle system.

 	In regard to claims 19, the combination of Ponda et al. and MacCallum et al. does not explicitly discloses and  wherein the simulator is configured to run a plurality of Monte Carlo simulations.   
  	However, the examiner contends that the simulation provided within MacCallum et al. are an obvious variant or equivalent  to Monte Carlo simulations, as is known in Monte Carlo Simulations, is obvious or equivalently addressed by McCallum, as it is obvious to one of ordinary skill in the art to address risk. See also MPEP 2112.02. discloses filtering

 	In regard to claims 20, the combination of Ponda et al. and MacCallum et al. discloses one or more component health estimators configured to determine a probability of failure for a component (see sensor failure in [0042] and [0043] of MacCallum et al.’s reference ).

 	In regard to claims 21, the combination of Ponda et al. and MacCallum et al.
discloses wherein the remaining lifetime output is further based on a component lifetime (see at least [0042]).

 	In regard to claims 22, the combination of Ponda et al. and MacCallum et al.
discloses wherein the one or more component health estimators comprises an altitude control system (ACS) health estimator (see Figs. 11a, 11b and [0217]).

 	In regard to claims 23, the combination of Ponda et al. and MacCallum et al.
discloses wherein the one or more component health estimators comprises a power system health estimator (see MacCallum et al. [0292], [0293]).

Allowable Subject Matter
5.	Claims 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 13-16, the prior art of record fails to disclose:
“wherein the thermal model derives the gas temperature from one or more forms of radiation (q).
wherein the thermal model is configured to model one or both of convection and vehicle energy emissions for a vehicle, to rely more heavily on a lift gas temperature sensor measurement when the gas temperature is below a temperature threshold, to fuse a lift gas temperature sensor measurement with a modeled gas temperature estimate.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2016/0096612 discloses a high altitude super-pressure balloon system includes a plastic film tube having a film tube length, wherein a super-pressure balloon float altitude is selectable in accordance with the film tube length and a given payload mass. An ability of the super-pressure balloon to drift at a known and fixed altitude to take advantage of known or unknown wind patterns in order to pass over a desired location or plurality of locations on the ground. The system also includes a payload coupled to the tube of plastic film.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661